                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 CA No. 7:19-CV-108

 PHILLIP SCOTT, on behalf of himself and all )
 others similarly situated,                  )
                                             )
         Plaintiff,                          )                       ORDER
                                             )
         v.                                  )
                                             )
 J&K DRYWALL, INC. d/b/a K&J                 )
 CONSTRUCTION, FRAMING, AND                  )
 HANGING; JAMES MALLOY; FRANCES              )
 MALLOY; COLLINS & WRIGHT, INC.;             )
 and BALFOUR BEATTY                          )
 CONSTRUCTION, LLC,
        Defendants

       Upon finding good cause, the parties’ Joint Motion Requesting a Stay of Litigation is

GRANTED. It appearing to the undersigned that good cause exists for the stay, it is hereby

ORDERED:

             1. This action is stayed until November 25, 2019, which includes a stay of any

deadlines concerning the parties’ Joint Rule 26(f) Report.

             2. The statute of limitations under the FLSA shall be tolled from the date that the stay

begins, to the day after the mediation or, in the event an agreed settlement figure is reached at

mediation, to two weeks following the mediation, for any putative FLSA collective action member

who opts into this action by filing a written consent with the Court pursuant to 29 U.S.C. § 216(b)

or timely submits a claim form as part of any settlement reached as a result of the Parties’ planned

mediation.

              3. That within fourteen (14) days of the date that the stay lifted, December 9, 2019,

  the Parties shall either submit a notice informing the Court that the matter has been resolved, or
if the matter is not resolved through mediation, that the Parties shall have until December 13, 2019

to submit their Joint Rule 26(f) Report.

       Thereby, this matter is stayed for forty-five (45) days or until November 25, 2019, to permit

the parties to pursue mediation.

SO ORDERED, this the 24th day of October, 2019.




                                                     ____________________________________
                                                      HONORABLE LOUISE W. FLANAGAN
                                                       UNITED STATES DISTRICT JUDGE




                                                 2
